DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the request for continued examination (“RCE”) filed 28 July 2022, on an application filed 30 September 2019.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 July 2022 has been entered.



Response to Amendments

The rejection of claims 1-20 under 35 USC 101 have been upheld. Please see below for further details.  


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 28 July 2022 has been considered by the Office to the extent indicated.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-7 are drawn to a method for obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information and video encounter information obtained from at least a first encounter participant; generating a report of the patient encounter based upon, at least in part, the encounter information; determining a relative importance of a word in the report; determining a portion of the video encounter information that corresponds to the word in the report; and storing, at a first location that is based upon determining the relative importance of the word in the report, the portion of the video encounter information that corresponds to the word in the report, wherein the video encounter information and the portion of the video encounter information that corresponds to the word in the report is stored at a second location that is geographically remote from the first location, which is within the four statutory categories (i.e., a process). Claims 8-14 are drawn to a computer-readable medium for obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information and video encounter information obtained from at least a first encounter participant; generating a report of the patient encounter based upon, at least in part, the encounter information; determining a relative importance of a word in the report; determining a portion of the video encounter information that corresponds to the word in the report; and storing, at a first location that is based upon determining the relative importance of the word in the report, the portion of the video encounter information that corresponds to the word in the report, wherein the video encounter information and the portion of the video encounter information that corresponds to the word in the report is stored at a second location that is geographically remote from the first location, which is within the four statutory categories (i.e., a manufacture). Claims 15-20 are drawn to a system for obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information and video encounter information obtained from at least a first encounter participant; generating a report of the patient encounter based upon, at least in part, the encounter information; determining a relative importance of a word in the report; determining a portion of the video encounter information that corresponds to the word in the report; and storing, at a first location that is based upon determining the relative importance of the word in the report, the portion of the video encounter information that corresponds to the word in the report, wherein the video encounter information and the portion of the video encounter information that corresponds to the word in the report is stored at a second location that is geographically remote from the first location, which is within the four statutory categories (i.e. a machine). 

All of the claimed limitations (except for various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including computing device, computer readable storage medium, processors, computing system and memories) nothing in the claim element precludes the step from practically being performed in the mind. For example, generating in the context of this claim encompasses the user mentally summarizing an encounter with a patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including computing device, computer readable storage medium, processors, computing system and memories) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these structural elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being obvious over Strader et al. (U.S. Patent 10,719,222 B2), hereinafter Strader, in view of Redlich et al. (U.S. PG-Pub 2009/0178144 A1), hereinafter Redlich, further in view of Redlich et al. (U.S. PG-Pub 2008/0222734 A1), hereinafter Redlich2.

As per claims 1, 8 and 15, Strader discloses a non-transitory computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations, computing system including one or more processors and one or more memories to perform operations (Strader, Figs. 1 and 2.), and a method comprising: 
obtaining, by a computing device, encounter information of a patient encounter, wherein the encounter information includes audio encounter information ... obtained from at least a first encounter participant (System receives audio encounter information of Fig. 1 #102, which is subject to machine learning in order to separate by speaker #108.); 
generating a report of the patient encounter based upon, at least in part, the encounter information (Encounter information is converted to text #110.); 
determining a relative importance of a word in the report (Text report is examined to determine medically relevant words/phrases #112.); and
determining a portion of the ... encounter information that corresponds to the word in the report (System is operative to associate identified words with the corresponding section of the audio information, see Figs. 7, 9, 13 and C8L19-39, C8L52-67. C9L59-C10L8.).

Strader fails to explicitly disclose:
	video encounter information; and 
storing, at a first location that is based upon determining the relative importance of the word in the report, the portion of the video encounter information that corresponds to the word in the report, wherein the video encounter information and the portion of the video encounter information that corresponds to the word in the report is stored at a second location that is geographically remote from the first location.

Redlich teaches that it was old and well known in the art of computer communications at the time of the invention/filing to provide video information (Document #100 of Fig. 1A can be composed of medical history and video data, see paragraphs 3, 38 and 129.) and storing, at a first location that is based upon determining the relative importance of the word in the report, the portion of the video ... information that corresponds to the word in the report, wherein the video ... information ... is stored at a second location that is geographically remote from the first location (Redlich extracts relatively important data, that is security sensitive data, in order to save that data at a first location that is geographically remote from where the original data is stored, see paragraphs 50, 129-133 and 203. The Office notes that storing extracted data that is determined to be relatively important in a separate physical location, separately from the original data would comprise storing that information based on determining the relative importance of that data.) in order to fulfill “a need to limit the distribution and publication of security sensitive words, characters or icons” (Redlich, paragraph 3.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient encounter recording system of Strader to include providing extracted video information that is saved remotely, as taught by Redlich, in order to provide a patient video encounter recording system that fulfills “a need to limit the distribution and publication of security sensitive words, characters or icons” (Redlich, paragraph 3.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

Neither Strader nor Redlich discloses storing important information separately from the complete, original information.

However, Redlich2 teaches that it was old and well known in the art of computer communications at the time of the invention/filing to provide storing important information separately from the complete, original information (Redlich2, paragraphs 571, 925 and 2188) in order to provide extra-secure storage of critical data.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient encounter recording system of Strader to include storing important information separately from the complete, original information, as taught by Redlich2, in order to provide a patient video encounter recording system with extra-secure storage of critical data. 

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-4, 7, 9-11, 14, 16 and 17, Strader/Redlich discloses claims 1, 8 and 15. Strader/Redlich also discloses:
2, 9, 16.	wherein determining the relative importance of the word in the report is based upon, at least in part, a keyword (Strader, Text report is examined to determine medically relevant words/phrases #112.);
3, 10, 17. 	wherein determining the relative importance of the word in the report is based upon, at least in part, one of user feedback and fact extraction (Strader parses converted text to identify medically relevant words/phrases, which would comprise fact extraction, see Fig. 1 #110-112.);
4, 11, 18. 	wherein determining the portion of the video encounter information that corresponds to the word in the report includes identifying one or more timestamps of one or more conversational turns associated with the word based upon, at least in part, attention distribution (Strader, text report is examined to determine medically relevant words/phrases #112. Combination of Strader and Redlich discloses video encounter information, as shown above.); and
7, 14. 		wherein the portion of the video encounter information is uploaded on a network to the first location (Redlich, paragraphs 50, 129-133 and 203.).


Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Strader/Redlich/Redlich2, further in view of Soryal et al. (U.S. PG-Pub 2021/0099433 A1), hereinafter Soryal.

As per claims 5, 6, 12, 13, 19 and 20, Strader/Redlich/Redlich2discloses claims 1, 18 and 15. Strader/Redlich/Redlich2also discloses portion of the video encounter information and utilization of the word in the report, as shown above. Strader/Redlich fails to explicitly disclose:
5, 12, 19. 	locating video based, at least in part, the one or more timestamps; and
6, 13, 20. 	preventing display of at least a portion of a video based on keywords.

However, Soryal teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
5, 12, 19. 	locating video based, at least in part, the one or more timestamps (Soryal discloses use of timestamps and time in determining video locations, see paragraph 43 and Fig. 2.); and
6, 13, 20. 	preventing display of at least a portion of a video based on keywords (Soryal discloses obscuring a video based on keywords, see Abstract and paragraph 31.) in order to present a video display system that can prevent disclosure of sensitive aspects in a video (Soryal, paragraph 9).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the video patient encounter recording system of Strader/Redlich/Redlich2 to include use of video timestamps and keywords to obscure video display, as taught by Soryal, in order to provide a patient encounter recording system that can prevent disclosure of sensitive aspects in a video (Soryal, paragraph 9). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 28 July 2022	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 9-10 that the amendments make the claims statutory.

The Office respectfully disagrees. Please see the statutory rejection of the claims above, issued in view of the amendments to the claims. 

Appropriate correction is required.


Applicant's arguments concerning the prior art rejections of the claims have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Redlich2, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Strader, Redlich, Redlich2, Warkentine, and Soryal based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (28 April 2022 and 10 January 2022), and incorporated herein.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
31 August 2022